Citation Nr: 0311824	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-01 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk






INTRODUCTION

The veteran had active service from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

The veteran contends that he has been precluded from engaging 
in substantially gainful employment due to his service-
connected disabilities.  His service connected disabilities 
have been evaluated as follows: a 10 percent rating for 
tinnitus disability effective; a 0 percent rating for 
bilateral hearing loss; a 0 percent rating for trench foot.  

The record reflects that the veteran completed the first year 
education in a college.  His post-service employment largely 
consists of 35 years of service with IBM.  His career 
progressed from a manufacturing position to program support 
position.  The veteran's last job was in the field of 
communication in Excell.  According to the discharge 
checklist from Excell submitted by the veteran, it is 
indicated that the veteran could be re-hired if he could show 
his hearing problem was correctible.  In the VA audiological 
examination conducted in March 1998, the examing audiologist 
diagnosed a severe to profound high frequency sensorieural 
hearing loss bilaterally.   In a September 2002 VA 
examination, a VA examiner diagnosed moderate to profound 
sensorineural hearing loss bilaterally from 2000 to 8000 
Hertz.  In a February 2003 VA examination addendum, the VA 
examiner stated that without hearing aids, the veteran would 
have trouble in any social or industrial setting that 
involved spoken words.

The RO determined that the combined rating for the veteran's 
service-connected disabilities was only 10 percent and that 
he failed to meet the schedular criteria for a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(a).  However, rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  An assessment for extra-
schedular referral requires consideration of the veteran's 
service-connected disability, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.  Currently, the Board does not have 
jurisdiction to authorize an extra-schedular rating in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).   
However, the Board may determine that a particular case 
warrants referral to the Director of Compensation and Pension 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
and 38 C.F.R. § 4.16 (b).  

Here, the RO determined that case did not present basis for 
referral.  However, the record contains evidence that the 
veteran can no longer work due to his hearing loss and a VA 
medical opinion indicating that without hearing aids the 
veteran would have trouble in any social or industrial 
setting.  Thus, the Board finds that the veteran has 
satisfied the requirements for referral for extra-schedular 
consideration under 38 C.F.R. § 4.16 (b).  

Accordingly, this case is REMANDED for the following action:

The RO should refer the veteran's claim 
for entitlement to TDIU to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration under 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 
4.16(b).

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



